DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
The examiner acknowledges receipt of IDS filed 04/13/2021.
Claims 1-20 are pending.
Priority
This application is a Continuation (CON) of 15/969,439 filed 05/02/2018 now US 11026966 B2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musser et al. (US 2016/0000104 A1) in view of Calf Sessions by Rob Costello, October 3, 2017, "Effect of Acidified Milk Replace on the Calf's Digestive Tract".
Musser is directed to feeding young animals such as calf with milk replacer that contains
fat, peroxide source such as percarbonate; the age of the calf is from 2 to 5 days and treatment is
conducted for at least 6 weeks (see the whole document, and with emphasis on the abstract;
paragraphs [0007]-[0009], [0017], [0027], [0031], [0041]-[0044]). In paragraph [0024], Musser
discloses that the milk replacer is phosphate buffer at pH 6.0 without specifically stating that the pH of the milk replacer is at 6.0.
Thus, for claims 1 and 10 and 12, the difference between Musser and the claims is that Musser does not specifically state that the pH of the milk replacer is at about 5.8.   About 5.8 reads on 6.0.   It could however be inferred that the pH of the milk replacer is at 6.0. However, it is known in the art that the normal pH of milk replacer is at 6.0 and that pH of acidified products range from 5.8 to 4.2 (see at least the second full paragraph of the article, Calf Sessions, by Rob Costello).   Therefore, at the effective date of the invention, the artisan would be motivated to maintain the pH of the milk replacer at about 5.8 to reduce the activity of bacteria and reduction in activity of bacteria is described as being beneficial to calf health.   Rob Costello teaches that the addition of organic acids to the milk replacer controls bacterial growth.   Claims 1 and 12
appear to be stating the obvious that when the milk replacer containing percarbonate, which is the milk replacer of claim 12 used in the method of instant claim 1 and disclosed by Musser, is compared with milk replacer that does not contain percarbonate, the milk replacer of claims 1 and 12 would have reduced Salmonella concentration over an 8 hour period.   Because the milk
replacer of Musser contains percarbonate, it flows that, the milk replacer of Musser would also inherently have reduced concentration of Salmonella over an 8 hour period and hence would have been contaminated with salmonella as required by claim 10.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon
in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art
reference, a question of fact, arises both in the context of anticipation and obviousness." In re
Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C.
103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739,218 USPQ 769, 775 (Fed. Cir. 1983).
For claim 2, the young animal is a calf.
For claims 3 and 9 and 11 and 13, Musser discloses using offering 0.25 gram to 2.5 gram peroxide per feeding (paragraph [0020]) and 0.75 pounds milk replacer powder is used for making milk replacer (paragraph [0019]) such that for a feed containing 0.75 pounds (340.2g), then the feed would contain from 0.0007 peroxide source/gram milk replacer powder to 0.007 / peroxide source/gram milk replacer powder. This calculated amount appears to be less than 0.002 g peroxide/gram milk replacer powder (41b (1814.4g)/I ton (907185g). The use of range of peroxide indicates that the feed mixture can be optimized to afford a milk replacer that would afford the desired health improvement and feed efficiency for the calves.
For claims 19 and 20, the level of the fat content in the milk replacer 15-31 wt% of the milk replacer powder (paragraph [0027]) and the protein content in the milk replacer is 20-30 wt% of the milk replacer powder (paragraph [0008]) or 20-25 wt% or 25-31 wt% of the milk replacer powder (paragraph [0027]); the 15-31 wt% overlaps the claimed range of 8-31% (claim 19) and allows for upper range of 31%; the 20-30 wt% protein content overlaps the claimed range of 18-30 wt% of claim 20 and allows for a range of 20-30 wt%.
For claim 5, the 2-5 days old calf anticipates from birth to 7 weeks of age. 
For claims 4 and 14, the milk replacer of Musser contains vegetable proteins such as soy proteins (paragraph [0028]) which meet the limitation of non-milk proteins.
 For claim 6, Musser teaches feeding the young animals daily (paragraphs [0030], [0042], [0044]).
For claim 7, Musser teaches using starter feed (paragraph [0046]) and it is reasonable to expect that the starter feed is administered as often as needed.
For claims 8 and 16, Musser teaches that the milk replacer does not contain lactoperoxidase (paragraph [0050]).
For claim 17, Rob Costello teaches that addition of organic acid controls bacterial growth in milk replacer.
For claim 15, Musser teaches that the non-milk protein is present at about 50-65% (paragraph [0028]).
For claim 18, the milk replacer of Musser does not contain supplemental palatants.
Musser in view of Rob Costello renders claims 1-20 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11026966 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because method of issued claims 1-11, though not statutory anticipatory teaches the method of examined claims 1-11.   The composition used in issued method claims 1-11 and the milk replacer composition of issued claims 12-13 teaches all the elements of the milk replacer composition of examined claims 12-20.
No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613